Case: 16-11093      Document: 00514108778         Page: 1    Date Filed: 08/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-11093
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           August 9, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GREGORY P. DAMM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CR-4-1


Before KING, SMITH, and ELROD, Circuit Judges.
PER CURIAM: *
       Gregory P. Damm pleaded guilty to one charge of failing to register as a
sex offender, and he received an above-guidelines sentence of 60 months in
prison as well as a five-year term of supervised release. On appeal, Damm
argues that his sentence is substantively unreasonable because the district
court failed to appreciate that his homelessness made it difficult for him to
register and placed too much emphasis on his criminal history.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11093     Document: 00514108778       Page: 2   Date Filed: 08/09/2017


                                  No. 16-11093

      If the district court has imposed a sentence that deviates from the
guidelines range, reasonableness review requires that this court evaluate
whether the sentence “unreasonably fails to reflect the statutory sentencing
factors” set forth in 18 U.S.C. § 3553(a). United States v. Smith, 440 F.3d 704,
708 (5th Cir. 2006). “A non-Guideline sentence unreasonably fails to reflect
the statutory sentencing factors where it (1) does not account for a factor that
should have received significant weight, (2) gives significant weight to an
irrelevant or improper factor, or (3) represents a clear error of judgment in
balancing the sentencing factors.” Id.
      The district court gave due consideration to the § 3553(a) factors and
committed no error when balancing them. See id. Damm’s argument that the
district court should have differently balanced the § 3553(a) factors “is not a
sufficient ground for reversal.” See United States v. Malone, 828 F.3d 331, 342
(5th Cir.), cert. denied, 137 S. Ct. 526 (2016).
      AFFIRMED.




                                         2